United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1718
                         ___________________________

                               David James Brodigan

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                             Ben E. Swink, M.D., et al.

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: December 3, 2021
                            Filed: December 10, 2021
                                  [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Missouri inmate David Brodigan appeals following the district court’s1 adverse
grant of summary judgment dismissing his 42 U.S.C. § 1983 claims that defendants


      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
delayed or denied adequate medical treatment of his serious hernia condition in
violation of the Eighth Amendment. We affirm the grant of summary judgment. See
Cockram v. Genesco, Inc., 680 F.3d 1046, 1051 (8th Cir. 2012). We agree with the
district court that Brodigan did not exhaust any claims regarding his pre-surgery
treatment, see Jones v. Bock, 549 U.S. 199, 211, 218 (2007); no individual defendant
was deliberately indifferent to his post-surgery complications, see Dulany v.
Carnahan, 132 F.3d 1234, 1239-40 (8th Cir. 1997); and no reasonable jury could find
that defendant Corizon, LLC had a policy or custom of denying or delaying necessary
medical care, see Johnson v. Hamilton, 452 F.3d 967, 973 (8th Cir. 2006).

       We also conclude that the court did not err in denying Brodigan’s motions for
a subpoena or depositions, see Vallejo v. Amgen, Inc., 903 F.3d 733, 742 (8th Cir.
2018), or for appointment of counsel, see Stevens v. Redwing, 146 F.3d 538, 546 (8th
Cir. 1998).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-